Citation Nr: 1725567	
Decision Date: 07/06/17    Archive Date: 07/18/17

DOCKET NO.  15-20 629	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for right hip osteoarthritis.

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a lumbar spine disability.

3.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a right knee disability.

4.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a left knee disability.

5.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a right shoulder disability.

6.  Entitlement to service connection for a lumbar spine disability.

7.  Entitlement to service connection for a right knee disability.


8.  Entitlement to service connection for bilateral hearing loss.

9.  Entitlement to service connection for traumatic brain injury.

10.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Colorado Division of Veterans Affairs


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel


INTRODUCTION

The Veteran had active duty service from June 1989 to June 1992.

These matters come before the Board on appeal from a March 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

In a June 2015 VA Form 9, the Veteran indicated that he would like to testify at a Board hearing with respect to these issues.  However, the record shows that the Veteran subsequently cancelled the hearing request.

The Board notes that the Veteran initially filed a claim for service connection for PTSD.  However, the evidence of record reflects psychiatric diagnoses other than PTSD, such as depressive disorder.  As such, the Board has more broadly recharacterized his claim, as reflected on the title page.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The reopened claims for service connection for a lumbar spine disability and for a right knee disability and the issues of entitlement to service connection for bilateral hearing loss and for an acquired psychiatric disorder, to include PTSD, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  With resolution of reasonable doubt in the Veteran's favor, his right hip osteoarthritis is manifested by moderate disability.  

2.  In a September 2011 rating decision, the RO last denied the Veteran's claim for service connection for a lumbar spine disability. 

3.  Evidence received since the September 2011 rating decision is new, relates to an unestablished fact necessary to substantiate the Veteran's claim of service connection for a lumbar spine disability, and raises a reasonable possibility of substantiating the claim.  

4.  In a September 2011 rating decision, the RO last denied the Veteran's claim for service connection for a right knee disability. 

5.  Evidence received since the September 2011 rating decision is new, relates to an unestablished fact necessary to substantiate the Veteran's claim of service connection for a right knee disability, and raises a reasonable possibility of substantiating the claim.  

6.  In an August 1997 rating decision, the RO last denied service connection for a left knee disability. 

7.  Evidence added to the record since August 1997 concerning a left knee disability does not relate to an unestablished fact necessary to substantiate the claim and does not raise a reasonable possibility of substantiating the claim.  

8.  In an August 2011 rating decision, the RO denied service connection for a right shoulder disability. 

9.  Evidence added to the record since August 2011 concerning a right shoulder disability does not relate to an unestablished fact necessary to substantiate the claim and does not raise a reasonable possibility of substantiating the claim.  

10.  The Veteran does not have a traumatic brain injury disorder.


CONCLUSIONS OF LAW

1.  The criteria for a 20 percent rating, but not higher, for right hip osteoarthritis are met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Codes 5299-5255 (2016).  

2.  As new and material evidence has been received, the criteria for reopening the claim for service connection for a lumbar back disability are met.  38 U.S.C.A. 
§ 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

3.  As new and material evidence has been received, the criteria for reopening the claim for service connection for a right knee disability are met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

4.  As new and material evidence has not been received since the August 1997 RO decision, the criteria for reopening the claim for service connection for a left knee disability are not met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

5.  As new and material evidence has not been received since the August 2011 RO decision, the criteria for reopening the claim for service connection for a right shoulder disability are not met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. 
§ 3.156 (2016).

6.  The criteria for service connection for traumatic brain injury are not met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. § 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claims herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Increased Rating Claim

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  38 C.F.R. § 4.7. 

Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994). 

In deciding this appeal, the Board has considered whether separate ratings for different periods of time, based on the facts found, are warranted, a practice of assigning ratings referred to as "staging the ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2008).

The Board notes that, when evaluating musculoskeletal disabilities, VA may, in addition to applying schedular criteria, consider granting a higher rating in cases in which the claimant experiences additional functional loss due to pain, weakness, excess fatigability, or incoordination, to include with repeated use or during flare-ups, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45 (2016); DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995). 

The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  See Johnson v. Brown, 9 Vet. App. 7 (1996).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  
See 38 C.F.R. § 4.7.

The Board will consider not only the criteria of the currently assigned diagnostic codes, but also the criteria of other potentially applicable diagnostic codes.

The Veteran's right hip disability is currently rated as 10 percent disabling under Diagnostic Codes 5299-5255 for impairment of femur of the hip and thigh.  The RO rated the Veteran's right hip disability as analogous to impairment of the femur as it determined that the functions affected, the anatomical localization, and the symptomatology were most closely analogous to this disorder.  See 38 C.F.R. § 4.20 (2016). 

The provisions of 38 C.F.R. § 4.71a, Diagnostic Codes 5250 to 5255, provide the criteria for rating hip and thigh disabilities.  Normal range of motion for the hip is to 125 degrees of flexion, to zero degrees of extension, and to 45 degrees of abduction. 38 C.F.R. § 4.71, Plate II (2016).

Diagnostic Code 5254 provides an 80 percent rating for flail joint of the hip, and Diagnostic Code 5250 provides ratings ranging from 60 percent to 90 percent for hip ankylosis.  38 C.F.R. § 4.71(a), Diagnostic Codes 5250, 5254.  However, the Veteran does not have ankylosis or flail joint of the hip, so Diagnostic Codes 5250 and 5354 are not applicable in his case.

Under Diagnostic Code 5255, for impairment of the femur, malunion of the femur with slight knee or hip disability warrants a 10 percent evaluation.  Malunion of the femur with moderate knee or hip disability warrants a 20 percent evaluation. Malunion of the femur with marked knee or hip disability warrants a 30 percent evaluation.  Fracture of surgical neck of the femur, with false joint or fracture of the shaft or anatomical neck of the femur with nonunion, without loose motion, weight bearing preserved with aid of brace warrants a 60 percent evaluation.  Fracture of the shaft or anatomical neck of the femur with nonunion, with loose motion (spiral or oblique fracture) warrants an 80 percent evaluation.  Id. 

The terms "moderate" and "marked" are not defined in the VA Schedule. Rather than applying a mechanical formula, it is incumbent upon the Board to arrive at an equitable and just decision after having evaluated the evidence.  38 C.F.R. § 4.6. Terminology such as "moderate" and "marked" used by VA examiners and others, although an element of evidence to be considered by the Board, are not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6.

Under Diagnostic Code 5253, a 10 percent is warranted for limitation of rotation of the affected leg (with an inability to "toe-out" more than 15 degrees), or for limitation of adduction causing an inability to cross legs; and a 20 percent rating is warranted for limitation of abduction resulting in motion lost beyond 10 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5253.

For limitation of extension of the thigh, where extension is limited to 5 degrees, a maximum 10 percent evaluation is assigned.  38 C.F.R. § 4.71a, Diagnostic Code 5251. 

For limitation of flexion of the thigh, where flexion is limited to 45 degrees, a 10 percent evaluation is assigned; where flexion is limited to 30 degrees, a 20 percent evaluation is assigned; where flexion is limited to 20 degrees, a 30 percent evaluation is assigned; and where flexion is limited to 10 degrees, a 40 percent evaluation is assigned.  38 C.F.R. § 4.71a, Diagnostic Code 5252.

Concerning the range of motion findings of the joint at issue, the Board notes that the VA examination reports do not include passive range of motion and do not specify range of motion with and without weight-bearing.  See Correia v. McDonald, 28 Vet.App. 158 (2016).  The fundamental issue for Correia is that VA examinations perform adequate joint testing for pain.  Generally, active range of motion testing produces more restrictive results than passive range of motion testing, in that passive range of motion testing requires the physician to force the joint through its motions.  Moreover, there is no indication on the VA examinations of record that range of motion testing was performed other than on weight bearing.  Therefore, there is no prejudice to the Veteran in relying on the VA examinations that involved active range of motion testing because such results tend to produce the "worst case scenario" of impairment and thus would tend to support the highest possible rating.

The Veteran filed an increased rating claim for his service-connected right hip disability that was received by the RO in January 2013.

The Veteran underwent a VA examination in January 2014.  The Veteran reported daily pain the right hip but he maintained a good walking schedule that was not limited.  On range of motion testing, the examiner reported that the Veteran was supine and attempted active flexion of the hip, he reported severe low back pain at 45 degrees of hip flexion.  Contradictory to the test, he did not report any low back pain when sitting with hips at 90 degrees and both knees fully extended.  The examiner determined that the examination results were inconsistent and no conclusion about hip flexion and extension could be made objectively.  Muscle strength testing was normal.  There was no ankylosis of the hip joint.  

The Veteran underwent further VA examination in April 2016.  The diagnoses were osteoarthritis of the right hip and non-displaced pelvic fracture.  The examiner noted that the Veteran's right hip disability was the result of a fall of 12 feet from a paint float during active duty service.  The Veteran hit an iron rail as he fell.  He reported that his hip joint was getting worse with flare-ups.  He indicated that the pain limited his ability to run or take more than a few stairs at a time, squat, and sleep on his side.  Initial range of motion testing of the right hip revealed flexion to 80 degrees.  Extension was to 30 degrees.  Abduction was to 15 degrees and adduction was to 5 degrees.  Adduction was limited such that the Veteran could not cross his legs.  External rotation was to 15 degrees.  Internal rotation was to 15 degrees.  Pain was exhibited on all ranges of motion.  There was evidence of pain on weight bearing.  He was unable to perform repetitive testing with at least three repetitions due to pain and muscle spasm after the initial test.  The examiner noted that pain, weakness, fatigability or incoordination significantly limited his functional ability with repeated use over a period of time.  There was also disturbance of locomotion, interference with sitting and interference with standing.  The Veteran transitioned slowly with push off and splintering was consistent with pain and abnormal gait.  There was no muscle atrophy.  With respect to effect on employment, the examiner stated that the right hip condition limited general mobility and ability to squat and lift.                    

After review of all the lay and medical evidence of record, the Board finds that the evidence is in equipoise on the question of whether the disability picture associated with the right hip disability closely approximates, and is analogous to, malunion of the femur with moderate disability of the knee and hip so that the criteria for a 20 percent rating are met.  

The evidence shows that the right hip osteoarthritis was manifested by painful, limited motion with right hip flexion limited to no more than 80 degrees, extension limited to no more than 30 degrees, right hip abduction limited to no more than 15 degrees, and right hip external rotation limited to no more than 15 degrees.  Right hip adduction was limited such that the Veteran was unable to cross his legs.  The Veteran was unable to perform repetitive testing due to pain and muscle spasm after the initial range of motion test.  The April 2016 VA examiner also noted that pain, weakness, fatigability or incoordination significantly limited the Veteran's functional ability with repeated use over a period of time. Thus, the Board finds that the symptoms and level of impairment associated with the right hip osteoarthritis approximates malunion of the femur with moderate right hip disability so that the criteria for a 20 percent rating under Diagnostic Code 5255 are met for the entire rating period.

However, a rating in excess of 20 percent under Diagnostic Code 5255 for the right hip osteoarthritis is not warranted.  The evidence shows no right hip ankylosis, flail joint, false joint, loose motion, or use of a brace; therefore, no marked right hip disability is demonstrated. 

New and Material Evidence Claims

The Veteran is seeking service connection for a lumbar spine disability, a right knee disability, a left knee disability and a right shoulder disability.  As will be discussed below, these claims have been previously denied.  The preliminary question of whether a previously denied claim should be reopened is a jurisdictional matter that must be addressed before the Board may consider the underlying claim on its merits.  Barnett v. Brown, 8 Vet. App. 1, 4 (1995), aff'd, Barnett v. Brown, 83 F.3d 130   (Fed. Cir. 1996). 

The Board must therefore proceed to analyze whether new and material evidence has been submitted since the prior final decisions.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

New evidence is defined as evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

An adjudicator must follow a two-step process in evaluating a previously denied claim. First, the adjudicator must determine whether the evidence added to the record since the last final decision is new and material.  If new and material evidence is presented or secured with respect to a claim that has been finally denied, the claim will be reopened and decided upon the merits.  Once it has been determined that a claimant has produced new and material evidence, the adjudicator must evaluate the merits of the claim in light of all the evidence, both new and old, after ensuring that the VA's statutory duty to assist the appellant in the development of his claim has been fulfilled.  See 38 U.S.C.A. § 5108 (West 2002); Elkins v. West, 12 Vet. App. 209 (1999); Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).

In Shade v. Shinseki, 24 Vet. App. 110 (2010), the Court held that once new and material evidence has been presented as to an unestablished fact from a previously denied claim for service connection, the claimant will be entitled to the full benefits of the Secretary's duty to assist, including a medical nexus examination, if one is warranted; it does not require new and material evidence as to each previously unproven element of a claim.

After the evidence is assembled, it is the Board's responsibility to evaluate the entire record.  See 38 U.S.C.A. § 7104 (a) (West 2014).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each issue shall be given to the claimant.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2016).

Lumbar Spine Disability

The Veteran's claim for a lumbar spine disability was last denied in a September 2011 RO decision.  Although the Veteran was notified of the RO's decision, he did not appeal. As such, the September 2011 RO decision is final.  See 38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. § 20.1103 (2011).

The RO's denial of the claim in September 2011 acknowledged that the Veteran sought treatment for back pain during service and that he was currently diagnosed as having chronic lumbosacral strain.  However, the claim was denied based on a lack of evidence of a link between a low back disability and active duty service as well the Veteran's service-connected right and left hip disabilities.

Since that denial, the Veteran has reported having ongoing back pain since his accident in service when he fell off a paint float and had documented injury to his hips.  Accordingly, the Board finds that new and material evidence has been presented to reopen the Veteran's previously denied claim of entitlement to service connection for a lumbar spine disability, as it raises a reasonable possibility that the Veteran has a current lumbar spine disability which may have been incurred during or related to the Veteran's active duty service, and/or caused or aggravated by a service-connected disability.  

Right Knee Disability

The Veteran's claim for a right knee disability was last denied in a September 2011 RO decision.  Although the Veteran was notified of the RO's decision, he did not appeal. As such, the September 2011 RO decision is final.  See 38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. § 20.1103 (2011).

The RO's denial of the claim in September 2011 acknowledged that the Veteran sought treatment for right knee pain during service and that he was currently diagnosed as having degenerative joint disease of the right knee.  However, the claim was denied based on a lack of evidence of a link between a right knee disability and active duty service as well as the Veteran's service-connected right hip disability.  

Since that denial, the Veteran has reported having ongoing right knee pain since his accident in service when he fell off a paint float and had documented injury to his hips.  Accordingly, the Board finds that new and material evidence has been presented to reopen the Veteran's previously denied claim of entitlement to service connection for a right knee disability, as it raises a reasonable possibility that the Veteran has a current right knee disability which may have been incurred during or related to the Veteran's active duty service, and/or caused or aggravated by a service-connected disability.  

Left Knee Disability

The Veteran's claim for service connection for a left knee disability was last denied in an August 1997 RO decision.  The August 1997 denial noted that the medical evidence of record did not show any current left knee disability.  The Veteran did not perfect an appeal thereof.  Thus, the August 1997 rating decision is final based on the evidence then of record.  38 U.S.C.A. § 7105; 38 C.F.R. § 3.104 (2016).

Evidence submitted after the August 1997 rating decision includes a January 2014 VA knee examination report in which the examiner noted that the Veteran does not have any left knee complaints.  A diagnosis pertaining to the left knee was not provided.

The Board finds that the objective findings in the January 2014 VA examination report are not new and material. The evidence reaffirmed that the Veteran did not have a current left knee disability.  Thus, the evidence submitted raises no reasonable possibility of substantiating the claim for a left knee disability.  Thus, it is not material within the meaning of 38 C.F.R. § 3.156(a) and the claim is not reopened.

Right Shoulder Disability

The Veteran's claim for service connection for a right shoulder disability was denied in an August 2011 RO decision.  The August 2011 denial noted that the service treatment records showed no complaints or treatment of a right shoulder disability.  Post-service, VA treatment records show that in October 2004, the Veteran reported having right shoulder pain following a three-wheeler accident.  He subsequently underwent arthroscopy of the right shoulder in July 2011.  The claim for a right shoulder disability was denied because it was not shown to be related to service.  The Veteran did not perfect an appeal thereof.  Thus, the August 2011 rating decision is final based on the evidence then of record.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.104 (2011).

Since the August 2011 denial, the Veteran has not supplied any evidence relating a current right shoulder disability to service. None of the evidence added to the record shows that the Veteran has a right shoulder disability related to service. 

In sum, the evidence added to the record is either cumulative or redundant of the evidence previously of record, or it does not relate to an unestablished fact necessary to substantiate the claim and is not sufficient to raise a reasonable possibility of substantiating the claim. 

Service Connection Claim

Service connection may be established for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

The Veteran's service treatment records show that the Veteran had a 12-foot fall from a paint float and sustained a pelvic fracture.  There is no record of a head injury, concussion or loss of consciousness.

The Veteran underwent a VA traumatic brain injury examination in January 2014.  Following a physical examination, the examiner stated that there is no evidence that the Veteran suffered a traumatic brain injury in service.  The examiner noted that there is no medical evidence of a past or current traumatic brain injury.  The examiner noted that in recent years the Veteran has been treated for severe emotional disturbance but his overall cognition and level of participation with health care personnel has been quite intact.  The Veteran did not provide any objective evidence that he ever had this type of serious injury.    

Based on the evidence, the Board finds that service connection is not warranted for traumatic brain injury.  No current traumatic brain injury disorder is shown, and the existence of a currently diagnosed disorder is a cornerstone of a service connection claim.  In the absence of a current disability, service connection cannot be granted. Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143-144 (1992).

While the Veteran believes that he has a current traumatic brain injury, as a lay person, the Veteran has not shown that he has specialized training sufficient to render such a diagnosis.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  In this regard, the diagnosis of a brain injury is a matter not capable of lay observation, and require medical expertise to determine.  Accordingly, his contention that he has such a disorder is not competent medical evidence.  The Board finds the January 2014 VA examiner's findings to be significantly more probative than the Veteran's lay assertions.

In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the probative evidence is against the claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107 (b); Ortiz v. Principi, 274 F.3d 1361, 1364   (Fed. Cir. 2001); Gilbert, 1 Vet. App. at 55-56.  








	(CONTINUED ON NEXT PAGE)


ORDER

A rating of 20 percent for right hip osteoarthritis is granted, subject to the regulations governing the award of monetary benefits.

New and material evidence having been received, the claim of entitlement to service connection for a lumbar spine disability is reopened. 

New and material evidence having been received, the claim of entitlement to service connection for a right knee disability is reopened. 

As new and material evidence has not been received, the application to reopen the claim of service connection for a left knee disability is denied.

As new and material evidence has not been received, the application to reopen the claim of service connection for a right shoulder disability is denied.

Entitlement to service connection for traumatic brain injury is denied.


REMAND

The reopened claims of entitlement to service connection for a lumbar spine disability and a right knee disability along with the service connection claims for bilateral hearing loss and an acquired psychiatric disorder warrant further development.


Lumbar Spine and Right Knee Claims

As discussed above, current diagnoses of chronic lumbosacral strain and degenerative joint disease of the right knee are of record. The Veteran contends his low back and right knee pain began during her active duty service following a 12-foot fall from a paint float.  The evidence further suggests that a lumbar spine disability and the right knee disability was caused or aggravated by the Veteran's service-connected right and left hip disabilities.

The Veteran was afforded VA examinations of the lumbar spine and of the right knee in January 2014.  The examiner provided negative nexus opinions with regards to both the lumbar spine and the right knee.  However, the rationale provided was that the service treatment records did not document injuries to the lumbar spine and right knee after the fall.  The examiner did not consider the Veteran's reports of ongoing low back and right knee pain since the fall.  Moreover, opinions regarding both claims on a secondary basis were not provided.  Thus, the Board finds that further VA examinations are warranted. 

Bilateral Hearing Loss

The Veteran contends that service connection for bilateral hearing loss is warranted.  He feels that his hearing loss is a result of his in-service work with pneumatic tools that were very loud and involved grinding and chipping on the decks of ships.  

A January 2014 audiology examiner diagnosed the Veteran with bilateral sensorineural hearing loss.  However, the examiner provided a negative nexus opinion with respect to bilateral hearing loss on the basis that the service treatment records reflected no evidence of hearing loss in either ear.

This opinion is not adequate as it appears to solely rely on the lack of evidence demonstrating hearing loss in the service treatment records.  The Board notes that the mere fact that hearing loss was not demonstrated during active duty is not fatal to the Veteran's claim.  Service connection for a current hearing loss disability is not precluded where hearing was within normal limits on audiometric testing at separation from service if there is sufficient evidence to demonstrate a relationship between the Veteran's service and his current disability.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993); 38 C.F.R. §§ 3.303 (d), 3.385 (2016).  Based on the foregoing, the Board finds that another medical opinion with respect to the Veteran's bilateral hearing loss must be obtained.

Acquired Psychiatric Disorder

The Veteran contends that he has a current psychiatric disability related to his active military service.  He has offered a written statement in December 2013 regarding the fall from a paint float and resulting service-connected bilateral hip disabilities, which could relate to PTSD and/or major depression. VA medical records reflect treatment for persistent major depression.  The Veteran should be afforded a VA psychiatric examination.  

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The Veteran should be afforded an appropriate VA examination to clarify the nature and etiology of his claimed back disability.  Prior to conducting the examination, the claims file must be made available to an appropriate examiner for review of the case.  A notation to the effect that this record review took place should be included in the report of the examiner.

Based on a review of the record, the examiner must provide an opinion as to whether it is at least as likely as not that any diagnosed back disability was causally related to any incident during service, to include the documented 12-foot fall from a paint float. 

The examiner must also provide an opinion as to whether it is at least as likely as not that any diagnosed back disability was caused or aggravated by the Veteran's service-connected right and/or left hip disabilities.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Since it is important 'that each disability be viewed in relation to its history [,]' 38 C.F.R. § 4.1 (2016), copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review. 

2.  The Veteran should be afforded an appropriate VA examination to clarify the nature and etiology of his claimed right knee disability.  Prior to conducting the examination, the claims file must be made available to an appropriate examiner for review of the case.  A notation to the effect that this record review took place should be included in the report of the examiner.

Based on a review of the record, the examiner must provide an opinion as to whether it is at least as likely as not that any diagnosed right knee disability was causally related to any incident during service, to include the documented 12-foot fall from a paint float. 

The examiner must also provide an opinion as to whether it is at least as likely as not that any diagnosed right knee disability was caused or aggravated by the Veteran's service-connected right and/or left hip disabilities.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Since it is important 'that each disability be viewed in relation to its history [,]' 38 C.F.R. § 4.1 (2016), copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review. 

3.  The Veteran should be afforded a VA audiological examination.  Prior to conducting the examination, the claims file must be made available to an appropriate examiner for review of the case.  A notation to the effect that this record review took place should be included in the report of the examiner.  The VA examiner should specifically comment on the following:

Is it at least as likely as not that the Veteran's bilateral hearing loss is related to his noise exposure during military service? 

It should be noted that the absence of in-service evidence of a hearing disability during service is not always fatal to a service connection claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

The term "as likely as not" does not mean within the realm of possibility. Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation.

If the examiner is unable to provide the requested opinion without resorting to speculation, the examiner must provide an explanation for the basis of that determination.   

4.  Schedule the Veteran for a VA psychiatric examination to determine the etiology of all current psychiatric disorders, to include persistent depressive disorder. The claims folder must be made available to and reviewed by the examiner, and any indicated studies should be performed.

The examiner should provide an opinion as to whether it is as likely as not (50 percent probability or more) that any currently diagnosed psychiatric disorder, to include persistent depressive disorder, originated while the Veteran was serving on active duty or is otherwise etiologically related to his service.

A complete rationale should be given for all opinions and conclusions expressed. 

The examiner is advised that the Veteran is competent to report injuries as well as symptoms, and that his reports must be considered in formulating the requested opinions. If his reports are discounted, the examiner should provide a reason for doing so. 

The examiner is also advised that the absence of evidence in the service treatment records is an insufficient basis, by itself, for a negative opinion.

If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

5.  When the development requested has been completed, the case should be reviewed by the AOJ on the basis of additional evidence.  If a benefit sought on appeal is not granted to the fullest extent, the Veteran and his representative should be furnished a supplemental statement of the case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
LANA K. JENG
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


